Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1, 12, and 20 were amended in the response filed May 10, 2022, and claim 1 is being amended by Examiner’s amendment herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Claim 1 is amended as follows:
1. (Currently Amended) A computer-implemented method comprising: 
determining that a user of a computer-implemented social networking system is a participant in a dating service of the social networking system; 
identifying a set of interest-based communities maintained by the social networking system independently of the dating service, wherein each interest-based community included in the set of interest-based communities comprises: 
the user as a member of the interest-based community; and 
an activated community-based dating feature that enables the dating service to access data maintained by the social networking system and associated with members of the interest-based community who are also participants in the dating service; 
selecting a set of additional participants in the dating service, wherein: 
each additional participant included in the set of additional participants is an additional member of at least one interest-based community included in the set of interest-based communities; and 
the set of additional participants excludes members of the interest-based communities who are not participants in the dating service; 
transitioning from presenting a social networking interface of the social networking system to presenting a dating interface of the social networking system; and 
presenting, by a presenting module stored in memory and executed by a processor, within the dating interface of the social networking system, dating information associated with at least a portion of the set of additional participants by: 
presenting a graphical representation of the set of interest-based communities; and 
for at least one additional participant included in the set of additional participants, presenting a graphical representation of the additional participant included in a dating profile of the additional participant in visual association with a graphical representation of at least one interest-based community included in the set of interest-based communities.

Authorization for this examiner’s amendment was given in an interview with Roger Smith, Reg. No. 75,184 on June 30, 2022.

Response to Arguments
It is noted that Applicant disagrees with the statement that Chatterjee only has two levels - source and destination, and never measures anything beyond that.  However, the totality of Applicant’s arguments with respect to Section 103 have been fully considered and are persuasive. The Section 103 of Claims 1-20 has been withdrawn.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As noted by Applicant, the cited art do not teach or suggest to: “identifying a set of interest-based communities maintained by the social networking system independently of the dating service… transitioning from presenting a social networking interface of the social networking system to presenting a dating interface of the social networking system; and presenting, by a presenting module stored in memory and executed by a processor, within the dating interface of the social networking system, dating information associated with at least a portion of the set of additional participants by: presenting a graphical representation of the set of interest-based communities; and for at least one additional participant included in the set of additional participants, presenting a graphical representation of the additional participant included in a dating profile of the additional participant in visual association with a graphical representation of at least one interest-based community included in the set of interest-based communities” as recited in claim 1, and the corresponding claim language of the other independent claims. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements of the independent claims as discussed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The previously presented claims were rejected over U.S. Patent Application Publication No. 2012/0290978 to Devecka in view of U.S. Patent Application Publication No. 2017/0300935 to Herbst et al. and U.S. Patent Application Publication No. 2018/0096074 to Gueye. The closest prior art, U.S. Patent Application Publication No. 2012/0290978 to Devecka discusses interest-based groups for dating or platonic singles friendships, but fails to teach, alone or in combination, the above noted features recited in the independent claims. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629